11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re Willie Lee Maxwell
            No. 11-04-00164-CV -- Original Mandamus Proceeding
 
            Willie Lee Maxwell has filed in this court a pro se petition for writ of mandamus.  Maxwell
asks this court to issue a writ of mandamus addressed to the district clerk of Dawson County and the
county clerk of Dawson County.  However, he has failed to invoke the original jurisdiction of this
court.  TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004).
            The petition is denied.
 
                                                                                                PER CURIAM
 
June 30, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.